Case 2:20-cv-09091-PA-AS Document 60 Filed 08/23/21 Page 1 of 7 Page ID #:2689



 1   Rollin A. Ransom (State Bar No. 196126)
     rransom@sidley.com
 2   Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
 3   Paula C. Salazar (State Bar No. 327349)
     psalazar@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street, Suite 4000
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000
 6   Facsimile: (213) 896-6600
 7   Attorneys for Defendant Thrive
     Causemetics, Inc.
 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                  Case No. 2:20-cv-9091-PA-AS
12               Plaintiff,
                                                 DEFENDANT THRIVE
13         v.                                    CAUSEMETICS, INC.’S
                                                 APPLICATION FOR LEAVE TO
14   THRIVE CAUSEMETICS, INC.,                   FILE UNDER SEAL DOCUMENTS
                                                 IN SUPPORT OF ITS OPPOSITION
15               Defendant.                      TO PLAINTIFF’S MOTION FOR
                                                 PARTIAL SUMMARY JUDGMENT
16
17
18
19
20
21
22
23
24
25
26
27
28

                  DEFENDANT THRIVE CAUSEMETICS, INC.’S APPLICATION
                           FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60 Filed 08/23/21 Page 2 of 7 Page ID #:2690



 1         Pursuant to Local Rule 79-5.2.2(a)-(b), Defendant Thrive Causemetics, Inc.
 2   (“Defendant”) hereby files this Application for Leave to File Under Seal certain
 3   documents filed in connection with Defendant’s Opposition to Plaintiff Thrive Natural
 4   Care, Inc.’s (“Plaintiff”) Motion for Partial Summary Judgment (“Opposition”). As
 5   described in the concurrently filed Declaration of Lauren M. De Lilly in Support of
 6   Defendant’s Application for Leave to File Under Seal (“De Lilly Sealing Decl.”), all
 7   of the documents at issue consist of documents and information produced and
 8   designated “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
 9   ONLY” by Defendant or by Plaintiff pursuant to the Amended Protective Order
10   Concerning Confidential Information (“Amended Protective Order”) (ECF No. 25).
11         The documents subject to Defendant’s Application are:
12         1.    Defendant’s Memorandum of Points and Authorities in Support of Its
13   Opposition to Plaintiff’s Motion for Partial Summary Judgment (the “Opposition
14   Memorandum”);
15         2.    Defendant’s Statement of Genuine Disputes of Material Fact and
16   Additional Material Facts (“SGD”);
17         3.    The Declaration of Ned A. Menninger in Support of Defendant’s
18   Opposition to Plaintiff’s Motion for Partial Summary Judgment (“Menninger MSJ
19   Opp. Declaration”);
20         4.    The Declaration of Karl J. Schulze in Support of Defendant’s Opposition
21   to Plaintiff’s Motion for Partial Summary Judgment (“Schulze Decl.”), and Exhibit A
22   thereto, which is the Rebuttal Expert Report of Karl J. Schulze;
23         5.    Exhibit 4 to the Declaration of Lauren M. De Lilly in Support of
24   Defendant’s Opposition to Plaintiff’s Motion for Partial Summary Judgment (“De
25   Lilly MSJ Opp. Decl.”), a true and correct copy of excerpts of a document produced
26   by Plaintiff and Bates numbered TNC00391-TNC00399.
27         6.    Exhibit 5 to the De Lilly MSJ Opp. Decl., a true and correct copy of a
28   document produced by Plaintiff and Bates numbered TNC00556-TNC00597.
                                             -2-
                   DEFENDANT THRIVE CAUSEMETICS, INC.’S APPLICATION
                            FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60 Filed 08/23/21 Page 3 of 7 Page ID #:2691



 1         7.     Exhibit 9 to the De Lilly MSJ Opp. Decl., a true and correct copy of a
 2   document produced by Plaintiff and Bates numbered TNC01282-TNC01299
 3   270867326.
 4         8.     Exhibit 17 to the De Lilly MSJ Opp. Decl., a true and correct copy of a
 5   document produced by Plaintiff and Bates numbered TNC00831.
 6         9.     Exhibit 18 to the De Lilly MSJ Opp. Decl., a true and correct copy of a
 7   document produced by Plaintiff and Bates numbered TNC00819.
 8         10.    Exhibit 19 to the De Lilly MSJ Opp. Decl., a true and correct copy of a
 9   document produced by Plaintiff and Bates numbered TNC00830.
10         11.    Exhibit 44 to the De Lilly MSJ Opp. Decl., a true and correct copy of a
11   document produced by Plaintiff and Bates numbered TNC00822.
12         Before filing this Application, counsel for the parties met and conferred on
13   August 20, 2021 regarding the treatment of documents and information the parties
14   designated as CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY
15   pursuant to the Amended Protective Order, including whether redactions could
16   address any of the parties’ confidentiality concerns to obviate the need for an under-
17   seal filing. De Lilly Sealing Decl. ¶ 2. Given the nature of the documents and
18   information involved, which reflects the parties’ respective non-public and detailed
19   financial information, and given that the confidential information is central to the
20   issues presented by the Opposition, redaction would not obviate the need for an under-
21   seal filing; accordingly, the parties agreed to file under seal any documents that have
22   been designated by the parties as CONFIDENTIAL or CONFIDENTIAL –
23   ATTORNEYS’ EYES ONLY. Counsel for Plaintiff informed counsel for Defendant
24   that Plaintiff does not oppose Defendant’s Application. Id.
25         With respect to the documents and information designated by Defendant as
26   CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY, Defendant
27   seeks to seal by redaction: (1) certain information appearing on pages 1, 2, 10, 22,
28   and 25 of the Opposition Memorandum; (2) certain information appearing on pages 6,
                                         -3-
                   DEFENDANT THRIVE CAUSEMETICS, INC.’S APPLICATION
                            FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60 Filed 08/23/21 Page 4 of 7 Page ID #:2692



 1   16, 21, 32, 33, 35, 38, 41, and 42 of the SGD; (3) certain information appearing in
 2   paragraph 2 of the Menninger MSJ Opp. Declaration; (4) certain information
 3   appearing in paragraphs 8, 10, and 15 of the Schulze Declaration; and (5) certain
 4   information appearing in Exhibit A to the Schulze Declaration.
 5         Although the Ninth Circuit has recognized a strong presumption of access to
 6   court filings, particularly with respect to dispositive motions, courts may properly seal
 7   materials filed in connection with dispositive motions upon a showing of compelling
 8   reasons to do so. Rodman v. Safeway, Inc., No. 11-cv-03003-JST, 2015 WL
 9   13673842, at *1 (N.D. Cal. Aug. 4, 2015) (citing Kamakana v. City and Cnty. of
10   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)). In connection with dispositive
11   motions, courts have sealed non-public, detailed financial information – such as that
12   Defendant seeks to seal here – because disclosure of such information could work a
13   competitive disadvantage to the litigant. See, e.g., Fulton v. Ulta Beauty, No. 18-cv-
14   00889-AJB-WVG, 2020 WL 5095494, at *6 (S.D. Cal. Aug. 27, 2020) (granting
15   motion to seal documents containing financial information pertaining to defendant’s
16   business, including the dollar amounts of profits and losses, upon defendant’s showing
17   that disclosure of such information would likely provide competitors with insight into
18   defendant’s business operations, and collecting cases reflecting courts’ protection of
19   confidential business information); Rodman, 2015 WL 13673842, at *2 (granting
20   motion to seal internal, non-public information discussing defendant’s pricing
21   strategy, business decision-making, customer research, and financial records because
22   of the risk of exposure to competitive harm if disclosed); In re ConAgra Foods, Inc.,
23   No. CV 11-05379-MMM (AGRx), 2014 WL 12577132, at *4 (C.D. Cal. July 11,
24   2014) (granting motion to seal internal financial information because such information
25   could be used by business competitors to the company’s detriment); Bauer Bros. LLC
26   v. Nike, Inc., No. 09cv500–WQH–BGS, 2012 WL 1899838, at *4 (S.D. Cal. May 24,
27   2012) (granting application to seal financial documents containing Nike’s non-public,
28   highly confidential financial data because it could be used for improper purposes by
                                              -4-
                   DEFENDANT THRIVE CAUSEMETICS, INC.’S APPLICATION
                            FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60 Filed 08/23/21 Page 5 of 7 Page ID #:2693



 1   competitors).
 2         Here, compelling reasons exist to seal by redaction the information identified
 3   by Defendant in the Opposition Memorandum, SGD, Menninger MSJ Opp.
 4   Declaration, Schulze Declaration, Exhibits to the Schulze Declaration, and Exhibits to
 5   the De Lilly MSJ Opp. Declaration. The exhibits contain Defendant’s non-public and
 6   detailed financial information, including Defendant’s annual revenue (totals, and by
 7   product or product category), costs, operating expenses, and net income from 2018
 8   through May of 2021, calculations performed by Plaintiff’s expert Mr. Drews
 9   extrapolating from Defendant’s non-public financial information, and analyses
10   performed by Mr. Schulze concerning Mr. Drews’ calculations, which could be used
11   by Defendant’s competitors for improper purposes and provide such competitors with
12   unfair insight into Defendant’s business operations. See Declaration of Ned A.
13   Menninger in support of Defendant’s Application to Seal ¶¶ 3-4. Moreover,
14   Defendant’s proposed redactions to the Opposition Memorandum, SGD, Menninger
15   MSJ Opp. Declaration, Schulze Declaration, Exhibits to the Schulze Declaration, and
16   Exhibits to the De Lilly MSJ Opp. Declaration are narrowly tailored to sealing only
17   those portions that disclose Defendant’s non-public and detailed financial information,
18   such that the public’s general right to access, inspect, and copy public records and
19   documents is not unduly hampered. For these reasons, Defendant respectfully
20   requests that the Court grant its Application as to the Opposition Memorandum, SGD,
21   Menninger MSJ Opp. Declaration, Schulze Declaration, and Exhibit A to the Schulze
22   Declaration.
23         With respect to the documents and information designated by Plaintiff as
24   CONFIDENTIAL or CONFIDENTIAL – ATTORNEYS’ EYES ONLY, specifically
25   the documents produced by Plaintiff and Bates numbered TNC00391-TNC00399,
26   TNC00556-TNC00597, TNC01282-TNC01299, TNC00831, TNC00819, TNC00830,
27   and TNC00822, (attached to the De Lilly MSJ Opp. Decl. as Exhibits 4, 5, 9, 17, 18,
28   19, and 44, respectively), Defendant understands that Plaintiff believes these
                                             -5-
                     DEFENDANT THRIVE CAUSEMETICS, INC.’S APPLICATION
                              FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60 Filed 08/23/21 Page 6 of 7 Page ID #:2694



 1   documents should be sealed in their entirety. Defendant takes no position as to
 2   whether Exhibits 4, 5, 9, 17, 18, 19, and 44 satisfy the standard for sealing in whole or
 3   in part in connection with a dispositive motion. Although Defendant is obligated to
 4   apply for leave to seal these exhibits pursuant to Local Rule 79-5.2.2(b) to preclude
 5   the public’s access to these documents, Plaintiff bears the burden of demonstrating
 6   that “compelling reasons,” supported by specific facts, outweigh the strong
 7   presumption of public access in civil cases. L.R. 79-5.2.2(b)(i) (requiring the
 8   Designating Party to “file a declaration establishing that all or part of the designated
 9   material is sealable”); Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
10   1096-98 (9th Cir. 2016) (stating that applications to seal documents attached to a
11   motion for summary judgment are subject to the “compelling reasons” standard).
12         For the foregoing reasons, and those detailed in the De Lilly Declaration,
13   Defendant respectfully submits this Application to accept the unredacted versions of
14   the Opposition Memorandum, SGD, Menninger MSJ Opp. Declaration, Schulze
15   Declaration, and Exhibit A to the Schulze Declaration under seal until such time as the
16   Court rules upon Defendant’s Application, and Plaintiff has an opportunity to
17   demonstrate that Exhibits 4, 5, 9, 17, 18, 19, and 44, to the De Lilly MSJ Opp.
18   Declaration should remain under seal or agree to remove a confidentiality designation.
19
      DATED: August 23, 2021                 SIDLEY AUSTIN, LLP
20
21                                           By: /s/ Rollin A. Ransom
                                               Rollin A. Ransom
22
                                             Attorneys for Defendant
23                                           Thrive Causemetics, Inc.
24
25
26
27
28
                                               -6-
                   DEFENDANT THRIVE CAUSEMETICS, INC.’S APPLICATION
                            FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 60 Filed 08/23/21 Page 7 of 7 Page ID #:2695



 1                                  PROOF OF SERVICE
 2   STATE OF CALIFORNIA                    )
                                            )     SS
 3
     COUNTY OF LOS ANGELES                  )
 4
            I am employed in the County of Los Angeles, State of California. I am over the
 5
     age of 18 years and not a party to the within action. My business address is 555 West
 6   Fifth Street, Los Angeles, CA 90013.
 7          On August 23, 2021, I served the document(s) described as DEFENDANT
 8   THRIVE CAUSEMETICS, INC.’S APPLICATION FOR LEAVE TO FILE
     UNDER SEAL DOCUMENTS IN SUPPORT OF ITS OPPOSITION TO
 9   PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT;
10   DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT
     THRIVE CAUSEMETICS, INC.’S APPLICATION FOR LEAVE TO FILE
11   UNDER SEAL DOCUMENTS IN SUPPORT OF ITS OPPOSITION TO
12   PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; AND
     [PROPOSED] ORDER GRANTING DEFENDANT THRIVE CAUSEMETICS,
13   INC.’S APPLICATION FOR LEAVE TO FILE UNDER SEAL on all interested
14   parties in this action as follows:
15   Stephen Charles McArthur                         Attorneys for Plaintiff Thrive Natural
     Thomas E. Dietrich                               Care, Inc.
16   McArthur Law Firm PC
     9465 Wilshire Boulevard Suite 300
17   Beverly Hills, CA 90212
     stephen@smcarthurlaw.com
18   tom@smcarthurlaw.com
19
           (VIA E-MAIL OR ELECTRONIC TRANSMISSION) Based on a
20          court order or an agreement of the parties to accept service by e-mail or
            electronic transmission, I caused the document(s) to be sent to the
21          person(s) at the e-mail address(es) listed above. I did not receive, within
            a reasonable time after the transmission, any electronic message or other
22          indication that the transmission was unsuccessful.
23         I declare under penalty of perjury under the laws of the United States of
24   America that the foregoing is true and correct.
25         Executed on August 23, 2021 in Los Angeles, California.
26
27                                                    Lauren M. De Lilly
28
                                                -7-
                   DEFENDANT THRIVE CAUSEMETICS, INC.’S APPLICATION
                            FOR LEAVE TO FILE UNDER SEAL
